                                                            Sheehan & Associates, P.C.
                                505 Northern Blvd Ste 311    tel. 516.303.0552  fax 516.234.7800
                                 Great Neck NY 11021-5101           spencer@spencersheehan.com

                                                             January 14, 2020
District Judge Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
                                                                     Re:      1: 19-cv-10463-RA
                                                                              Vinales v. Kemps LLC
Dear District Judge Abrams:

        This office, with Reese LLP, represents the plaintiff. In accordance with your Honor's
Individual Rules of Practice in Civil Cases, plaintiff requests an adjournment of the Initial
Conference scheduled for Friday, January 24, 2020. There have been no previous requests for
adjournment or extension of the conference date. No prior request was granted or denied.
Defendant consents to and joins plaintiff in the present request. The reason for this request is
because the parties are in negotiation for defendant to accept service of process. Plaintiff
anticipates defendant will execute a waiver of service within the next two to three weeks. Plaintiff
requests an adjournment of at least forty-five (45) days so that defendant can sign and return the
waiver of service, evaluate the case and discuss it with the undersigned in advance of the date by
which defendant's answer or response to the complaint is due. Thank you.

                                                             Respectfully submitted,

                                                              ls/Spencer Sheehan
                                                             Spencer Sheehan



      Application granted. The initial status conference scheduled for
      January 24, 2020 is adjourned to March 13, 2020 at 11 :00 a.m.
      The parties' joint letter and proposed case management plan is due
      no later than March 6, 2020.

       SO ORDERED.

                                   ~--
                         Ronnie ~brams, U.S.D.J.
                         January 15, 2020




                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
                                                                   DOC#:
                                                                               -------r----
                                                                   DATE FILED:------r+--~'-f---!~:::....;.:.....;•:___
